ADDENDUM NO. 2 to USD 8,000,000TERM LOAN FACILITY AGREEMENT for Seapowet Trading Ltd.as Borrower and Nordea Bank Norge ASAas Lender THIS ADDENDUM NO. 2 (the “Addendum”) is dated January 2010 and made between: (1) Seapowet Trading Ltd., of Marshall Islands with its business address at 3rd Floor Par La Place, 14 Par La Ville Road, Hamilton HM 08 Bermuda as borrower (the “Borrower”); and (2) Nordea Bank Norge ASA of Middelthunsgate 17, N-0368 Oslo, Norway, organisation number , as lender (the “Lender”). WHEREAS: (A) This Addendum is supplemental to the USD 8,000,000 Term Loan Facility Agreement dated 5 September 2006 as amended by addendum no. 1 dated 17 July 2009 (together, the “Original Facility Agreement”) and made between the Borrower and the Lender, relating to a certain term loan facility for an aggregate amount of USD 8,000,000; (B) The Borrower has requested and the Lender has agreed to certain amendments to be made to the Original Facility Agreement, inter alia, to (i) amend the financial covenants and (ii) amend certain other provisions of the Original Facility Agreement and the Finance Documents; and (C) The Parties have agreed to supplement and amend the Original Facility Agreement by entering into this Addendum to reflect the agreement reached between the Parties with respect to the amendments set out above. NOW IT IS HEREBY AGREED as follows: 1
